Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a CIP of 15/644,617 and this is in response to the Application filed on 11/30/2020 in which Claims 1-8/9 were presented for examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Wx1 and Wx2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The use of the term Velcro ®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



The disclosure is objected to because of the following informalities:

On page 10, line 12 recites “the absorptive layer” should read “the absorption layer”.
On page 7, line 19 recites “in the collar region” should read “in the attachment region”.
Appropriate correction is required.


Claim Objections


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two “claim 2” present in the claims. For the purpose of examination, the second claim 2 is being considered/renumbered as claim 9. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "said collar width" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears there is no “collar width” mentioned previously in the claim and for the purpose of examination “said collar width” is being considered as “a collar width”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vollrath (US 5075901A). 
	Regarding claim 1, Vollrath discloses an athletic shirt/ jersey (Fig 1-4, #11) having a jersey portion adapted to be worn as a shirt on a player (Fig 1-4, #12) and having a collar (Fig 4, #14), and a perspiration absorption towel (Fig-2, #16) attached at said collar, said perspiration absorption towel having a towel collar-region width in a region near said collar, said towel collar-region width being less than said collar width (See Annotated Fig 1 below).


    PNG
    media_image1.png
    694
    993
    media_image1.png
    Greyscale

Annotated Fig 1 of Vollrath


Regarding claim 2, Vollrath discloses the limitation of claim 1 and further discloses wherein said perspiration management jersey is attached inside said jersey portion. (Fig-2, claim 1, Col 2, lines 9-15)

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vollrath (US 5075901A). 
Regarding claim 3, Vollrath discloses the limitation of claim 1 and further discloses wherein said towel collar-region width being less than said collar width (Annotated Fig 1 above), however Vollrath doesn’t explicitly disclose that towel collar-region width being less than said collar width by twice an inset width where said inset width is between 3.5 cm and 6.5 cm. An inset width may vary in sizes based on the point of the measurement from the collar region in order to serve the purpose of grasping effect when the wearer pulls the towel out for use. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Vollrath’s inset to have inset width between 3.5cm and 6.5cm in order to have a secure grip and grasping effect while the towel is being pulled out for use by a user. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05). 
Regarding claim 4, Vollrath discloses the limitation of claim 1 and further discloses wherein said towel collar-region width being less than said collar width (Annotated Fig 1 above), however Vollrath doesn’t explicitly disclose that towel collar-region width being less than said collar width by twice an inset width where said inset width is between 4 cm and 6 cm. An inset width may vary in sizes based on the point of the measurement from the collar region in order to serve the purpose of grasping effect when the wearer pulls the towel out for use. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Vollrath’s inset to have inset width between 4 cm and 6cm in order to have a secure grip and grasping effect while the towel is being pulled out for use by a user. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05). 

Regarding claim 5, Vollrath discloses the limitation of claim 1 and further discloses wherein said towel has a towel length (Fig 2-4) from a top point (18) which reaches said collar to a bottom point (12F bottom), however Vollrath doesn’t explicitly disclose said towel length being between 2 and 4 times said towel collar-region width (Col 2, lines 15-20). It is noted that the rest of the towel lower edge can be left unattached to the body of the shirt and freely hanging inside of the jersey of a wearer so that the wearer can freely pull the towel out and it is in reachable length to wipe out sweat from the face. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Vollrath’s perspiration absorption towel to have the length between 2 and 4 times said towel collar-region width in order for the wearer to easily reach up to the face and wipe out the sweat from the face. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05).
Regarding claim 6, Vollrath discloses the limitation of claim 1 and further discloses wherein said towel has a towel length (Fig 2-4) from a top point (18) which reaches said collar to a bottom point (12F bottom), however Vollrath doesn’t explicitly disclose wherein said towel length being between 2.5 and 3.5 times said towel collar-region width (Col 2, lines 15-20). It is noted that the rest of the towel lower edge can be left unattached to the body of the shirt and freely hanging inside of the jersey of a wearer so that the wearer can freely pull the towel out and it is in reachable length to wipe out sweat from the face. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Vollrath’s perspiration absorption towel to have the length between 2.5 and 3.5 times said towel collar-region width in order for the wearer to easily reach up to the face and wipe out the sweat from the face. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05).
Regarding claim 7, Vollrath discloses the limitation of claim 1 and Vollrath doesn’t explicitly disclose wherein colors of said towel match colors of said jersey portion. (Col-2, line 2). However, it is noted that the shirt/jersey is receptive to coloring and lettering and capable to accept any design ideas. Further it appears that the jersey of Vollrath would operate equally well with matching colors. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Vollrath’s perspiration absorption towel to have the same matching color as the wearer’s jersey in order to provide blending effect with the color of jersey and for aesthetic reasons. 
Regarding claim 9, Vollrath discloses the limitation of claim 1 and further discloses wherein said towel collar-region width being less than said collar width (Annotated Fig 1 above), however, Vollrath doesn’t explicitly disclose that towel collar-region width being less than said collar width by twice an inset width where said inset width is between 3 cm and 7cm. An inset width may vary in sizes based on the point of the measurement from the collar region in order to serve the purpose of grasping effect when the wearer pulls the towel out for use. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Vollrath’s inset to have inset width between 3 cm and 7cm in order to have a secure grip and grasping effect while the towel is being pulled out for use by a user. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vollrath (US 5075901A) in view of Luscher (US20120291177A1).
Regarding claim 8, Vollrath discloses an athletic shirt/ jersey (Fig 1-4, #11) having a jersey portion adapted to be worn as a shirt on a player (Fig 1-4, #12) and having a collar (Fig 4, #14), and a perspiration absorption towel (Fig-2, #16) attached at said collar, said perspiration absorption towel has a moisture absorption layer (first layer) (Col 2, line 7) and is hanging inside the said jersey and worn by said player, said perspiration absorption towel can be pulled out to allow the wearer to wipe out perspiration from the face.  However, Vollrath fails to teach wherein perspiration absorption towel has a water-proof layer (second layer) and the water- proof layer being located between the player and the moisture absorption layer. 
 Luscher teaches an athletic shirt having a moisture absorption layer (10) and a water-proof layer (12) (Fig 1, ¶-22 lines 1-5). It is noted that the layers can be positioned advantageously in any order,therefore it can be arranged in the order (¶-23, lines 1-5) such as having a water proof layer in between the player/wearer and the moisture absorption layer allowing the wearer to keep parts of their body moisture free(¶-21).
Vollrath and Lusher teach analogous inventions in the art of an athletic shirt/Jersey with perspiration absorption layers/towel. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to modify Vollrath’s perspiration absorption towel to have two layers: a moisture absorption layer and a water-proof layer of Lusher in order to protect the sweat from the towel touching the user’s skin so that when the wearer pulls the towel out, they can wipe off the sweat from the face and when they put it back inside the jersey,  the sweat absorbing side or moisture absorption layer is not touching the skin of a wearer and therefore keeps the wearer dry and comfortable when the towel is being used and hanging inside a jersey of a wearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-8360816-B2 by Michel discloses articles of clothing that incorporate fabrics or chemicals having wicking, antibacterial/antifungal and low coefficients of friction either overall or in specific areas of the apparel that will minimize the development of irritation, bacterial and fungal infections of the skin. The invention also includes methods for producing this wicking, antibacterial/antifungal and low coefficient of friction apparel.
US-4516616-A by Fesler discloses a cover for a towel comprises a sheet of water-resistant or waterproof material. Carrying means are provided for carrying the accessory with the towel inside the cover and substantially surrounded by the cover  except at the underside of the accessory . Connecting means are also provided for detachably connecting a localized portion of the towel to the cover. The carrying and connecting functions may be performed by the same member or members. For example, in a preferred embodiment an openable loop passes through first and second holes in the cover and first and second openings in the towel. A loop so attached to the towel and cover also provides the preferred feature of reversing means for carrying the accessory with the cover inside the towel and at least an upper portion of the cover substantially surrounded by the towel . Reversing means may also be separately provided. The accessory may be designed to be used with an ordinary unmodified towel, or it may be designed to be used with a modified towel.
US-4403366-A by Lucke discloses a removable towel means for mounting on the belt, pants, or accessories worn by or in the possession of the user. The towel means includes a support member and a length of toweling which are quickly and easily attached to each other by manual pressure and separated from each other by manual pulling. The support member is made of solid material in the form of a clip and has a gripping means including a strip of fabric with projecting hooking elements affixed thereto. The length of toweling forms an integral pocket and has a receiving means including a strip of fabric with exposed loop elements affixed thereto for removably receiving the hook elements of the gripping means on the support member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 9am-6pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                            
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732